DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-9, 11, 13-21, and 23) in the reply filed on 2/1/22 is acknowledged.
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/17.
Applicant's election with traverse of species (hsa-miR-96-5p and ggo-miR-139 and modified the expression of hsa-miR-96-5p) in the reply filed on 2/1/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden for examination once generic claim has been found allowable.  This is not found persuasive because the applicant does not provide any evidence for how it is an undue burden to search all of the species together, however, in view of the examination of the dependent claims requiring all of the microRNAs, the non-elected species are rejoined with the elected species and examined..

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, 
The references cited in the PCT international search report by the United States have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of 
The report on patentability of the IPEA or ISA has been considered by the examiner. 

	Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See pages 19 and 24.

Claim Objections
Claims 11 and 23 are objected to because of the following informalities:  PC-5p-1296 should be PC-5p-12969.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-9, 11, 13-21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention embraces treating ischemic damage in a mammal suspected of having ischemic damage of a tissue comprising selecting microRNA from a sample that are either up-regulated or down-regulated and administering one or more agents that modify the expression of the microRNA.  The method can be used to reduce or inhibit an ischemic stroke in a mammal.
Applicant studied several miRNAs in either ischemic stroke (IS) patients and healthy controls (figure 1 and page 25).  Among 16 miRNAs, PC-3p-57664, PC-5p-12969, hsa/mmu-miR-122-5p, hsa/mmu-mir-211-5p were almost consistently upregulates in the samples (page 18).  The miRNAs are biomarkers for the diagnosis of IS.  The panel of 16 miRNAs on page 25 are either up-regulated or down-regulated in patients with ischemic stroke or that are at risk of suffering from the condition.
The applicants found that cells overexpressed with microRNA PC-5P-12696 and treated with oxygen glucose deprivation (similar to ischemic stroke) showed significantly 
Applicant contemplates that the patient’s blood will be screened for dysregulation of these miRNAs and a diagnose or prophylactic measure can be taken.  The microRNAs can be targeted by specific therapeutics that will reverse their up or down regulation during IS (page 25).
The broadest reasonable interpretation (BRI) of the claimed methods embrace selecting the microRNAs from anywhere (website, clinical trial data, sample (blood, tissue, urine, plasma, serum, stool, saliva from a subject).  The applicant only provides written description for blood samples from a subject.  There is a substantial variation amongst the species of samples embraced by the claimed invention.  A skilled artisan understands that microRNA upregulate in one sample might not be upregulate in a different sample.  In addition, the sample could depend on when the sample was taken (healthy subject, subject having IS, age of the subject, etc.).  The applicant does not disclose that the blood samples would represent the genus of samples embraced by the claimed method.  In view of the lack of written description for the genus of samples, the skilled artisan would have to further experiment (NOTE: not undue experimentation which is examined under 112 first paragraph enablement) and determine if any other sample is embraced by the claimed invention.
Claims 7 and 19 further adds another of using the microRNA profile to differentiate between hypoxia and ischemia.  A person of skill in the art understands that an ischemic condition can led to hypoxia.  Other then generically contemplate this step, the instant disclosure does not appear to disclose what microRNAs are embraced by 
The agent in the claim can read on any compound that can downregulate/upregulate the microRNA.  Claims 3 and 15 embraces any oligonucleotide that modifies expression of the one or more microRNAs.  Claims 6 and 18 embraces an oligonucleotide that targets one or more regulatory regions that downregulate or upregulate messenger RNA (mRNA) transcription.
The prior art teaches microRNA profiling measuring microRNA including miR-22 and administering miR-22 to treat an ischemic condition in a subject (see Feng et al. PLOS One vol. 9, e86685, pages 1-8, of record).  
Stoffel (US 20140073684, of record) teaches detecting microRNA in a blood sample and administering a miR-122 antagomir to treat an ischemic condition in a subject.
In view of the description in the prior art and the instant disclosure the only microRNAs that can be targeted to treat an ischemic condition are miR-122, miR-22 and PC-5p-12969.  The other microRNAs are biomarkers for IS with nothing of record to describe that these other microRNAs can be up-regulated or down-regulated and observe induce or reduce ischemic damage (or ischemic stroke) in a mammal.  MicroRNA that are biomarkers do not represent therapeutic targets because biomarkers do not indicate whether or not the microRNA is a causative agent for IS.  The skilled artisan would have to further experiment with the other microRNAs and determine if the 
With respect to the genus of agents embraced by the claimed invention, the applicant only provides written description for an oligonucleotide that is complementary to a microRNA (antagomir) or the microRNA itself.  The agent broadly embraces agents that indirectly or directly modify the microRNAs in a) and b), including nucleic acids, small molecules, organic compounds, non-organic compounds, antibodies, peptides, aptamers, ribozymes.  While the skilled artisan can administer a microRNA to upregulate a microRNA or administer an antisense oligonucleotide that is complementary to a microRNA, the claimed invention embraces a large amount of agents.  In view of the broadest reasonable interpretation of the claimed method, the method embraces an agent that downregulate at least one microRNA and up-regulate one microRNA.  Neither the prior art nor the instant disclosure disclose any agent that can downregulate and upregulate one or more microRNAs in a) and b).  The as-filed specification does not provide written description for any other type of agent embraced by the claimed method.  The applicant does not provide any essential structure for the agent that would represent the genus of agents.  Other than the nucleic acid molecules mentioned above, the applicant does not disclose how to make any other species of agent that would have the desired biological activity.
With respect to claims 6 and 18, the as-filed specification does not provide any written description for oligonucleotides targets one or more regulatory regions that modify mRNA transcripts.  The skilled artisan understands that microRNA can target 
The written description requirement for the claimed genus is not satisfied through sufficient description of a representative number of species.  The instant disclosure does not provide a “representative number of species” which adequately described and are representative of the entire genus.  There is substantial variation within the claimed genus and the applicant does not describe a sufficient variety of species to reflect the variation within the genus.  See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of samples and/or microRNA to 


Claims 1-9, 11, 13-21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method to reduce or inhibit ischemic stroke in a mammal comprising isolating a blood sample from the mammal and measuring the expression of a microRNA from a) (see instant claim 1 for method step) or b) (see instant claim 1 for method step) and administering an agent selected from either an antisense oligonucleotide or microRNA, wherein the agent downregulates or upregulates miR-122, miR-22 and PC-5p-12969 depending on the selected agent, does not reasonably provide enablement for a method to reduce or inhibit ischemic stroke (reduce or inhibit an ischemic damage) in a mammal comprising selecting microRNAs from a) or b) from a genus of samples and studying the expression of the selected one or more microRNAs, and administering to the mammal one or more agents that downregulates that microRNA in a), upregulates the microRNA in b) or both to treat the condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claimed invention embraces treating ischemic damage in a mammal suspected of having ischemic damage of a tissue comprising selecting microRNA from a sample that are either up-regulated or down-regulated and administering one or more 
The prior art teaches microRNA profiling measuring microRNA including murine miR-22 and administering mmu-miR-22 to treat an ischemic condition in a murine model (see Feng et al. PLOS One vol. 9, e86685, pages 1-8, of record).  Stoffel (US 20140073684, of record) teaches detecting microRNA in a blood sample and administering a miR-122 antagomir to treat an ischemic condition in a subject.
Applicant studied several miRNAs in either ischemic stroke (IS) patients, murine model and healthy controls (figure 1 and page 25).  Among 16 miRNAs, PC-3p-57664, PC-5p-12969, hsa/mmu-miR-122-5p, hsa/mmu-mir-211-5p were almost consistently upregulates in the samples (page 18).  The miRNAs are biomarkers for the diagnosis of IS.  The panel of 16 miRNAs on page 25 are either up-regulated or down-regulated in patients with ischemic stroke or that are at risk of suffering from the condition.
The applicants found that cells overexpressed with microRNA PC-5P-12696 and treated with oxygen glucose deprivation (similar to ischemic stroke) showed significantly increased cell survival and significantly reduced apoptotic cell death relative to oxygen glucose deprivation treated cells (Figures 7a-f).
The as-filed specification contemplates that the patient’s blood will be screened for dysregulation of these miRNAs and a diagnose or prophylactic measure can be taken.  The applicant contemplates that microRNAs can be targeted by specific therapeutics that will reverse their up or down regulation during IS (page 25).  
With respect to the selecting a microRNA from a) or b), the claimed method does not provide a method step for how the microRNA is selected.  The prior art teaches that 
With respect to the treatment steps, the applicant does not provide a working example of the claimed method.  In addition, the BRI of the claimed methods embrace increasing expression of a human microRNA, a gorilla or a murine miRNA in any subject.  The skilled artisan understands that unless a human, gorilla or mouse is used in the method for a specific miRNA or is transgenic for expressing these microRNAs, the specification is not enabled for breadth of the claimed methods.  The specification does not teach any transgenic humans, gorillas or mice that express a non-endogenous miRNAs as set forth in the instant claims.  
The in vitro example with microRNA PC-5P provides enablement for this microRNA, but does not provide enablement for any other microRNA set forth in the instant claims.  A skilled artisan cannot reasonably extrapolate from microRNA that are biomarkers to using the microRNAs as therapeutic targets without an undue amount of experimentation because biomarkers do not indicate whether or not the microRNA is a causative agent for IS.  It was unpredictable in the prior art to use a miRNA in a therapeutic method based on using the miRNA as a biomarker.  The skilled artisan 
With respect to the genus of agents used in the method, the instant disclosure only provides enablement for using the microRNA or antisense oligonucleotide that is complementary to the microRNA (anti-miR or antagomir).  The broadest reasonable interpretation of the claimed methods, the agents embrace compounds that indirectly or directly modify microRNAs in a) and/or b).  Neither the specification nor the prior art of record teach any other agent that can down-regulate, up-regulate or both the microRNAs in a) and b).  The skilled artisan would look to the specification for what agents could be used in the method and would only find support for the nucleic acid listed above.
With respect to claims 6 and 18, the as-filed specification does not provide any teaching of oligonucleotides that target one or more regulatory regions that modify mRNA transcripts.  The skilled artisan understands that microRNA can target several to hundreds of mRNA transcripts based on the cell that expresses the microRNA.  The applicant does not teach any mRNA embraced by the method.  In view of the lack of teaching in the as-filed specification, the skilled artisan would have to identify each mRNA associated with each miRNA, determine if the mRNA is involved in an ischemic condition, determine if modifying the expression of the mRNA would result in treating the ischemic condition.  The generic contemplation of these claims indicate that the claimed method was not enabled at the time of the effective filing date for any 
Furthermore, other than contemplating administering to a mammal one or more agents that downregulate the microRNA in (a), upregulated the microRNA in (b) or both to the mammal in an amount sufficient to reduce or inhibit ischemic stroke in the mammal, the specification of the application does not disclose how to use the claimed invention without an undue amount of experimentation.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.   



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5, 9, 13-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US 2013/0005658).
‘658 teaches microRNA to regulate ischemia and ischemia-reperfusion injury in a  human.  See pages 1-9 and 18-19.  A composition comprising a miR-22 agonist and a pharmaceutically acceptable carrier can be used to treating an ischemic condition in a human (pages 3-9).  The agonist can have a non-naturally modification including 2’-O-methyl (page 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5, 9, 13-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffel et al. (US 20140073684, of record).
‘684 teaches a method of reducing the amount of miR-122 in a cell comprising administering a composition comprising an antagomir and a pharmaceutical carrier, wherein the sequence is selected from table 1.  See pages 1-8, 27-29. and 54.  The anti-miR can regulate mRNA levels in a cell.  The composition can be delivered to a human that needs the composition.  The composition can be administered to ischemic brain (pages 27-29).  The antagomir can comprise a non-naturally occurring modification including a phosphorothioate internucleotide linkage or 2’-O-methyl modification.   
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to administer the antagomir to ischemic brain to reduce or inhibit ischemic damage in the brain, namely to arrive at the claimed invention.  Since the antagomir can be used to treat humans that needs the composition as taught by ‘684 (pages 27-29), one of ordinary skill in the art would have been motivated to use the composition comprising the antagomir to inhibit or reduce ischemic brain damage.  One of ordinary skill in the art would have been motivated to use non-naturally occurring modifications to improve the bioavailability of the antagomir in the subject.   
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.



	



	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635